06/11/2Q@seUz: 19:09-OFABBIDEMK49 Dorrbheyrediss Bpecieo1e8619 Page 1of4PagelD#: Mho1/o0a

A ») MEMORIAL
9 MEDICAL GROUP

 

 

ORTHOPEDIC SPECIALISTS

1717 OAK PARK BLVD, 3RD FLOOR
LAKE CHARLES, LA. 70601
PHONE: 337-494-4900 ___ FAX: 337-494-4936

SS
C7 T.WILLIAM AXELRAD, MD, PhD
BRETT M. CASCIO, MD
~ NATHAN P, COHEN, MD
WILLIAM H. HUBBARD, MD
ALYSON |. JONES, MD
ROBERT MOUKARZEL, MD

DATE: __ © i, he
TO:
FROM: Hay re

# OF PAGES INCLUDING COVER: __“/

 

_FAX NUMBER:
RE: Nidale Falwacel s Culish eo.)

 

URGENT. FOR REVIEW PLEASE REPLY

 

 
06/11/2049 aUB 1 BNP 0 FASOIIDGIKKA9 To Cubheptekites bad iGA3K9 Page 2 of 4PagelD#: Boo2/o04

" OneContent: Generated By LCMH\HHARGRAVE

LAIKE CHARLES MEMORIAL HOSPITAL

PATIENT NAME: EDWARDS, NICHOLE
MRN; 000613044

ADM: 05/03/2019

VISIT ID: 4781530

DOB: 11/13/1981

OPERATIVE REPORT

DATE:

SURGEON : THOMAS AXELRAD, MD

ASSISTANT: NONE,

PREOPERATIVE DIAGNOSIS: ANTERIOR THIGH WOUND, DOG BITE, QUADRICEPS
MUSCLE BELL WOUND INJURY, PLANNED RETURN TO THE OPERATING ROOM,
POSTOPERATIVE DIAGNOSIS: ANTERIOR THIGH WOUND, DOG BITE, QUADRICEPS
MUSCLE BELL WOUND INJURY, PLANNED RETURN TO THE OPERATING ROOM,
PROCEOURE: COMPLEX WOUND CLOSURE LEFT THIGH WOUND 20 CM, WOUND VAC
APPLICATION,

ANESTHESIA: LMA

ESTIMATED BLOOD LOSS: 40 ML

SPECIMENS: NONE.

DRAINS: ONE WOUND VAC TO SUCTION 25 MMHG CONTINUOUS.
COMPLICATIONS: NONE,

CONDITION: STABLE TO PACU

INDICATIONS: This is a woman well known to our service, comes back for

Planned return to the or. Risks and benefits discussed at length, All
questions were answered appropriately.

PROCEDURE IN DETAIL: The patient was brought to the operating room, placed
supine on the table and LMA anesthesia was performed and both lower
extremities prepped and draped in the usual sterile fashjon. Time~out was
performed indicating correct patient and procedure by indicating preoperative
skin marking, preoperative x-ray, patient's ID badge and the preoperative
consent,

we began by doing a debridement of the wound. The muscle belly had completely
adhered. No other sides of infection. after a thorough debridement of the
wound, we had irrigated and closed carefully with running and Donati -Algower
Sutures 2-0 nylon, There was a central hole remaining. A wound VAC was
applied, Wound VAC was placed posterior to the posterior wound, bulky wrap. The
patient was placed in knee immo ilizer, awoke from anesthesia, transferred to
the PACU in stable condition, All counts were correct at the end of the case.

PLAN: The patient will get vac changes Monday-Wednesday-Friday. Antibiotics
for 24 hours.

 

Thomas Axelrad, MD, PhD

TA/5557228 ;

DD: 05/05/2019 16:29
DT: 05/05/2019 17:15
Job #: 442863

Patlent: EDWARDS, NICHOLE MRN: 000613044 Page ‘4 of 2

 
06/11/2018 EUR 1 G509.0 PRIOIID GIKKG9 THOCHHHOPRSLESS iked1GO4OGK9 Page 3 of 4 PagelD #: @@o03/004

| OneContent: Generated By LCMH\HHARGRAVE

Electronically Authenticated bys
Thomas W. Axelrad, M.D. on 05/07/2019 03:38 PM CDT

Patient: EDWARDS, NICHOLE MRN: 000613044 Page 2 of 2

 
06/11/20; Qs AUB 1 DchS-0 1FRBOIID G9 KG 9 TooOubhepd cb-ties Faked G94AGK9 Page 4 of 4 PagelD #: 4g004/004

T.WILLIAM AXELRAD, MD, PHD
PATIENT NAME; EDWARDS, NICHOLE

CHART#:
DATE OF EXAM: 05/21/2019
DOB: 11/13/1981

DATE OF SURGERY: 05/03/2019,

CHIEF COMPLAINT: Left thigh traumatic dog bite with wound
irrigation and debridement VAC-assisted closure,

INTERVAL HISTORY: This is a patient that did go to New Orleans
and made it back for followup. She continues antibiotics. She
reports she did go to her wound care once where they took off
the VAC and she did go to the ER where they took out some of her
Sutures. There is some Steri-Strips in place today, but some
Sutures remain. She remains in a knee immobilizer. She denies
fevers, chills, nausea, vomiting.

PHYSICAL EXAMINATION: She has dressing that has been on for
several days and does have some serous Shadowing but it is dry.
This is removed and wound is visualized. It is well
approximated. There is a puncture hole most proximally and
anteriorly about less than 0.5 em wide and deep. No surrounding
erythema. She does have a puncture wound posterior as well that
is about 1 x 1, again with no drainage or surrounding erythema.
Remaining of the wound is well~approximated. Sutures were
removed at this date. She has full extension at the knee.

PLAN: She was discussed with beginning gentle ranges of motion.
Continue antibiotics. Follow up in 2 more weeks. Probiotics
was once again discussed. We will wean from her medications as
the clinic evaluations progress and it does look well today and
wound was visualized with Dr. Axelrad and he was in agreement
with the plan. She was discussed to come to the offi sooner

for any concerns,
fo \

T,WILLJAM AXELRAD, MD, PHD

 

 

Dictated > Jeremy Morris, NP

TA/MORR4854

D: 05/22/2019 08:37:33 AM
T: 05/22/2019 08:57:59 AM
Job#: 9656849

 
